689 S.E.2d 874 (2009)
Angela WORTHY, Individually, and Shanalda McLean, a Minor Child, by and through her Guardian Ad Litem, Angela Worthy
v.
The IVY COMMUNITY CENTER, INC.; Cecilia Watson Blackwell, Executrix of the Estate of Gordon L. Blackwell, deceased; Transom Development, Inc., f/k/a Regency Development Associates, Inc., the Ivy Commons Limited Partnership, d/b/a Ivy Commons Apartments; the City of Durham; Jackie Marrow; and Interstate Management Consultants, Inc.
No. 373P09.
Supreme Court of North Carolina.
December 10, 2009.
Walter S. Webster, for The Ivey Community Center, et al.
Robert T. Perry, Durham, for Angela Worthy.
Prior report: ___ N.C.App. ___, 679 S.E.2d 885.

ORDER
Upon consideration of the petition filed on the 8th of September 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."
Upon consideration of the petition filed by Defendants on the 8th of September 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."